DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Response to Amendment
The amendment presented with the Request for Continuing Examination filed on 03/21/2022 has been entered. Applicant’s amendments to the claims have overcome the nonstatutory double patenting rejection, as well as the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed 10/21/2021.
Claims Status
	Claims 1 – 4, 7, 8, 14, 15, 17 – 27 and 29 remain pending
Claims 5 – 6, 9 – 13, 16, and 28  are cancelled
	Claims 1 – 4, 7, 14 and 22 – 25 are amended
Claims 29 is a new claim
In view of the amendment filed on 03/21/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 7 – 8, 14 – 15,19 – 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US PGPub. 2007/0186312 A1; Clark), in view of Todorov (US PGPub. 2016/0349215 A1). 
Regarding claims 1 and 14. Clark discloses an additive manufacturing (AM) system for producing an AM part, the system comprising: 
an energy beam device (“consolidation device,” 5; [0043] “consolidation device 5… take the form of a laser which acts to melt or sinter or fuse or otherwise consolidate the layers of material 3 together”);
a build platform (“base,” 4; [0043], Fig. 1); 
an eddy current sensor  ([0030-31] [0068] “In the case of electrical eddy current inspection, the sensor would be approximately 0.1 mm from the deposited surface, for ultrasound the emitter and sensor could be further away. Generally, the closer the better but without rubbing.” [0070] “In the case of an eddy current based system, 1 mm diameter probes (for example) could be arranged as an (over-lapping) chain around the deposition head as a circumferential array--this would give great flexibility to the deposition head orientation. By this complex overlapping structures, i.e. with corners or sharp changes in direction would present no problem as the deposition head would be surrounded by a ring of transducers which would not greatly add to the bulk or weight of the deposition head.”)
a sensor positioning system to position the eddy current sensor between the energy beam device (5) and the build platform (4) – Clark at [0081], “It will be understood that the position of an induction coil (eddy current sensor) is important and, therefore, generally laser guiding (analogous to the claimed “sensor positioning system”) will be provided for accurate location and in order to generate a surface topography for the deposit layer when consolidated”; 
an instrument having a signal generator configured to excite a current at a frequency in the drive winding and sense hardware configured to monitor a response of the eddy current sensor at said frequency – Clark at [0045], “analysis will be through an excitation and response process achieved through a beam path 9,” and Clark at [0070], “The frequency range of the eddy current system could be 500 kHz to 2 MHz”); and 
a control system configured to control, during fabrication of the AM part, the energy beam device and the sensor positioning system, based at least in part on the response of the eddy current sensor – Clark at [0057], “positional co-ordination and orientation will be automated and, therefore, through a feed-back control mechanism with the present inspection and testing method and apparatus, it will be understood that adjustments to the consolidation and/or material deposition processes may be achieved to improve deposition accuracy and quality and so improve the final object form, and material characteristics. The feedback control mechanism may involve neural network control of parameters for real time optimization”, 
to 
deliver energy to a location where the AM part is being produced thereby forming a melt pool (Clark at [0002], “a computer assisted design (CAD) model of the three-dimensional object to be produced is initially generated and divided into a plurality of discrete layers. The resultant layered CAD model is then used to control apparatus to form the desired three-dimensional object by building it layer by layer,” and Clark at [0043], “The consolidation device 5 will generally take the form of a laser which acts to melt (hence, creating a “melt pool”) or sinter or fuse or otherwise consolidate the layers of material 3 together.”), and 
(ii) position the sensor positioning system to put the eddy current sensor in sensing-proximity to the melt pool (Clark at [0068], “In the case of electrical eddy current inspection, the sensor would be approximately 0.1 mm from the deposited surface, for ultrasound the emitter and sensor could be further away. Generally, the closer the better but without rubbing.”), hence capable of having the response of a sense winding in the linear array being influenced by characteristics of the melt pool.
However, Clark is silent to the eddy current sensor having a drive winding having a linear portion and a linear array of sense windings a constant distance from the linear portion of the drive winding.
	
In the same field of endeavor (Additive Manufacturing), Todorov discloses a system for non-destructively evaluating (NDE) components fabricated by additive manufacturing using an array eddy current system and method [0002]. Todorov’s FIG. 2 discloses a sensor with a drive winding having a linear portion (see “array eddy current sensor” inside the re-coater/scanner arm in Fig. 2) as claimed in claim 1, the system includes a sensor array having a plurality of individual elements arranged in a predetermined pattern for allowing uniform coverage of an area of an electrically conductive component to be evaluated [0006] (equivalent to the claimed “a linear array of sense windings a constant distance from the linear portion of the drive winding”). 
Todorov discloses that each element of the sensor array further includes at least one coil that acts as an exciter coil for generating an alternating electromagnetic field when activated, or a receiver coil for measuring a change in impedance of the at least one coil, or as both an exciter coil and a receiver coil; and wherein the individual elements in the sensor array are excited in a predetermined sequence during a single pass of the array over the area to be evaluated; an XY-scanner arm (instrument) adapted to receive the sensor array, wherein the XY-scanner arm is operative to generate a C-scan of the area being evaluated during the single pass [0006 – 0007] (equivalent to “an instrument to monitor a response of the sensor during an additive manufacturing process” claimed). 
Furthermore, Todorov recognizes that components having complex shapes makes post additive manufacturing examination challenging, and discloses a possible approach would be to conduct comprehensive monitoring and examination of the AM components during fabrication, ideally layer-by-layer [0004], significantly reducing post additive manufacturing non-destructive evaluation requirements by examining the entire volume of each layer for critical surface and subsurface discontinuities and/or conditions in any orientation [0025].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clark’s apparatus with a sensor array comprising a drive winding having a linear portion and a linear array of sense windings a constant distance from the linear portion of the drive winding, having an instrument to monitor a response of the sensor during an additive manufacturing process, as taught by Todorov. 
One of ordinary skill in the art would have been motivated to modify Clark by incorporating the sensor array of Todorov, since Todorov teaches such sensor array comprising said drive winding allows for a reduction of post additive manufacturing non-destructive evaluation requirements by examining the entire volume of each layer for critical surface and subsurface discontinuities and/or conditions in any orientation [0025].
 
Regarding claim 2, Clark/Todorov discloses the AM system of claim 1, wherein the eddy current sensor has an open space between the linear portion of the drive winding and the linear array of sense windings, and the control system is configured to control the energy beam device and the sensor positioning system such that the energy beam device delivers energy through the open space during the additive manufacturing process. – Clark at [0070], “In the case of an eddy current based system, 1 mm diameter probes (for example) could be arranged as an (over-lapping) chain around the deposition head as a circumferential array--this would give great flexibility to the deposition head orientation,” and Clark at [0057], “through a feed-back control mechanism with the present inspection and testing method and apparatus, it will be understood that adjustments to the consolidation (under BRI, consolidation is controlled by the power level of the energy beam) and/or material deposition processes may be achieved to improve deposition accuracy and quality and so improve the final object form, and material characteristics. The feedback control mechanism may involve neural network control of parameters for real time optimization.”

Regarding claim 7. Clark/Todorov discloses the AM system of claim 1, wherein the control system determines a property of the melt pool from the eddy current sensor response and controls at least one of a group consisting of power level (Clark at [0024]), speed (Clark at [0025]), and path of the energy beam  device(Clark at [0026]), based at least in part on the property of the melt pool – Clark at [0002],  “a computer assisted design (CAD) model of the three-dimensional object to be produced is initially generated and divided into a plurality of discrete layers. The resultant layered CAD model is then used to control apparatus to form the desired three-dimensional object by building it layer by layer,” and Clark at [0043], “The consolidation device 5 will generally take the form of a laser which acts to melt (hence, creating a “melt pool”) or sinter or fuse or otherwise consolidate the layers of material 3 together.”), and Clark at [0068], “In the case of electrical eddy current inspection, the sensor would be approximately 0.1 mm from the deposited surface, for ultrasound the emitter and sensor could be further away. Generally, the closer the better but without rubbing.”).

Regarding claim 8. Clark/Todorov discloses the AM system of claim 7 wherein the property is temperature – see Clark at [0068].

Regarding claim 15. Clark/Todorov discloses the system of claim 14, wherein the eddy current sensor is an eddy current array sensor having a drive winding with a linear portion and a linear array of sense windings, except for specifically disclosing being at a constant distance from the linear portion of the drive winding.
However, as per MPEP § 2144.04 (VI) (C):
“Shifting the location of an element would not have modified the operation of device.” In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).  “The particular placement of an element was held to be obvious.” In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange Clark/Todorov’s eddy current sensor drive windings with a linear portion and a linear array of sense windings a constant distance from the linear portion of the drive winding, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
One would have been motivated to rearrange Clark/Todorov’s eddy current sensor drive windings with a linear portion and a linear array of sense windings a constant distance from the linear portion of the drive winding for the purpose of, e.g., adjust sensing parameters to specific materials and/or melt pool formations.

Regarding claim 19. Clark/Todorov discloses the system of claim 14, further comprising: a build platform (Clark’s 4); and a powder distributor (Clark’s 2) for distributing a layer of powder over the build platform (see Clark at [0042]), wherein a second eddy current sensor is an eddy current sensor array mechanically attached to the powder distributor – Clark at [0048], “There may be a non-destructive sensor 
array such as an eddy current array in a power levelling device…”

Regarding claim 20. Clark/Todorov discloses the AM system of claim 1, wherein the energy beam device is a laser (5).

Regarding claim 21. Clark/Todorov discloses the AM system of claim 1, wherein the energy beam device is an electron beam – Clark at [0050], “In addition to the above, it will be understood that an electron beam could be used in an ultrasonic consolidation.”

Regarding claim 22. Clark/Todorov discloses the system of claim 1, wherein the signal generator of the instrument is configured to excite a current at a plurality of frequencies and the sense hardware to measure responses of the eddy current sensor at each of the plurality of frequencies – Clark at [0045], “analysis will be through an excitation and response process achieved through a beam path 9,” and Clark at [0070], “The frequency range of the eddy current system could be 500 kHz to 2 MHz”).

Regarding claim 25. Clark/Todorov discloses the AM system of claim 1, wherein the control system is further configured to adjust a power level of the energy beam device based at least in part on the response of the eddy current sensor – Clark at [0057], “through a feed-back control mechanism with the present inspection and testing method and apparatus, it will be understood that adjustments to the consolidation (under BRI, consolidation is controlled by the power level of the energy beam) and/or material deposition processes may be achieved to improve deposition accuracy and quality and so improve the final object form, and material characteristics. The feedback control mechanism may involve neural network control of parameters for real time optimization.”

Regarding claim 26. Clark/Todorov discloses the discloses the system of claim 14, wherein the eddy current sensor is an eddy current sensor array having first and second arrays of sensing elements, and the control system positions the sensor such that the first and second arrays of sensing elements straddle the melt pool (Clark at  [0070], “In the case of an eddy current based system, 1 mm diameter probes could be arranged as an (over-lapping) chain around the deposition head as a circumferential array--this would give great flexibility to the deposition head orientation.) – Todorov’s FIG. 2 discloses a sensor with a drive winding having a linear portion (see “array eddy current sensor” inside the re-coater/scanner arm in Fig. 2) as claimed in claim 1, the system includes a sensor array having a plurality of individual elements arranged in a predetermined pattern for allowing uniform coverage of an area of an electrically conductive component to be evaluated [0006].

Claims 3 – 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Todorov, as applied to claim 1, and further in view of Denenberg (US PGPub. 2013/0124109 A1). 

Regarding claim 3. Clark/Todorov discloses the AM system of claim 1, wherein the instrument excites a current at a frequency in the drive winding and measures the response of the eddy current sensor at each sense winding in the linear array at said frequency (see Todorov at [0006-7]), except for, wherein each of the sense windings in the linear array have a rectangular winding portion and leads thereto.
In a similar field of endeavor (sensors arrays for defects detection), or reasonably pertinent to the particular problem faced by the Inventor (Non-destructive Testing), Denenberg, discloses a sensing array (312) having sensor (300) and  drive winding (320), wherein drive winding (320) has a primary segment (321) nearest the array and which is used to define the drive-sense gap (305) (analogous to the claimed “open space”) [0076]. Denenberg discloses that in some embodiments a sensor may be configured to use two different arrays of solid state elements with different drive-sense gaps such that the field penetration necessary to measure the pipe wall thickness can be achieved without necessarily using lower frequencies than those used at step 405 [0127].
Denenberg’s sense windings in the linear array have a rectangular winding portion and leads thereto (see Denenberg’s Fig. 3F, elements 312), and the instrument excites a current at a frequency in the drive winding (e.g., Sargent’s 32.1, 32.2) and measures the response of the sensor at each sense winding in the linear array at said frequency (“Instrument 210 is configured to provide excitation signals 221 to sensor 220 and measure the resulting response signals 223 from sensor 220,” Denenberg’s [0053]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clark/Todorov’s  AM system so that each of the sense windings in the linear array have a rectangular winding portion and leads thereto, as taught by Denenberg. 
One of ordinary skill in the art would have been motivated to pursue said modification, since Denenberg teaches his embodiment allows for different drive-sense gaps such that the field penetration necessary to measure the pipe wall thickness can be achieved without necessarily using lower frequencies [0127].

Regarding claims 4 and 27. Clark/Todorov discloses the AM system of claim 1 and claim 15, respectively, wherein the linear array of sense windings is a first linear array and the eddy current sensor further comprises a second linear array of sense windings at a second constant distance from the linear portion of the drive winding (e.g., Todorov at [0006] and FIG. 2), and the instrument measures the response of the eddy current sensor at each sense winding in the first linear array and each sense winding in the second linear array (e.g., see Todorov at [0006] and Clark at [0080]. 
Clark/Todorov is silent to the second constant distance being different from the first constant distance.
In a similar field of endeavor (sensors arrays for defects detection) and Non-destructive Testing, Denenberg, discloses a sensing array (312) having sensor (300) and  drive winding (320), wherein drive winding (320) has a primary segment (321) nearest the array and which is used to define the drive-sense gap (305) (analogous to the claimed “open space”) [0076]. Denenberg discloses that in some embodiments a sensor may be configured to use two different arrays of solid state elements with different drive-sense gaps such that the field penetration necessary to measure the pipe wall thickness can be achieved without necessarily using lower frequencies than those used at step 405 [0127].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clark/Todorov’s system so that the second constant distance of the second linear array being different from the first constant distance, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. See MPEP 2144.04 (VI) (C).
One would have been motivated to pursue the modification, since Denenberg teaches that in some embodiments a sensor may be configured to use two different arrays of solid state elements with different drive-sense gaps such that the field penetration necessary to measure the pipe wall thickness can be achieved without necessarily using lower frequencies than those used at step 405 [0127]. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Todorov, as applied to claim 1, as evidenced by Eddy Current Probes, eddylab.com (NPL1).
Regarding claim 23, Clark/Todorov discloses the AM system of claim 1, except for specifically disclosing, wherein the sensor comprises a ceramic material.
	As evidenced by NPL1, sensors comprising ceramic material are known in the art. See NPL1 at p. 3, “ In applications at high pressure and aggressive mediums we also provide custom-made sensors with ceramic components and further protection features.”
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to modify Clark/Todorov’s AM system with a sensor comprising a ceramic material.
	One of ordinary skill would have been motivated to provide Clark/Todorov AM system with a sensor comprising a ceramic material for the purpose of, e.g., provide the AM system with sensors capable of operating at extreme conditions, such as the use of aggressive mediums during the AM process, as evidenced by NPL1.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Todorov, as applied to claim 1, and further in view of Hall (WO2016198885A1, with US PG Pub. 2018/0154484 relied upon for citations).
Regarding claim 24. Clark/Todorov discloses the AM system of claim 1, except for, the AM system further comprising a splash guard mounted to at least one of a group consisting of the eddy current sensor and the sensor positioning system.
In the same field of endeavor of AM systems and methods (Hall, Col. 1, ll. 5-8), Hall discloses an additive manufacturing apparatus and methods and has particular, but not exclusive application, to monitoring and in-process control of a selective solidification process, such as selective laser melting (SLM), selective laser sintering (SLS) or electron beam melting (EBM). 
Hall’s [0125] discloses, “AE sensors often incorporate a rigid wear plate coupled internally to the piezo-ceramic primary sensing element entirely encapsulated within a protective metallic casing.” Under the Broadest Reasonable Interpretation, Hall’s “protective metallic casing reads on the limitation “splash guard”.
	It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention, to modify Clark/Todorov’s AM system so that a splash guard mounted to at least one of a group consisting of the eddy current sensor and the sensor positioning system, as taught by Hall.
	One of ordinary skill would have been motivated to modify Clark/Todorov’s AM system with a splash guard for the purpose of, e.g., protect the sensors from possible kick-offs of powder/melted material made by the energy beam.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Todorov, as applied to claim 1, and further in view of BULLER et al. (US PGPub. 2017/0239892 A1; Buller).
Regarding claim 29. Applicant is respectfully reminded that, as per MPEP 2114 (II):	"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	
In this case, the limitations reciting the manner in which the AM system is intended to operate have been fully considered. However, the how and/or manner of operating the claimed AM system does not differentiate the claimed apparatus from the prior art apparatus.
Clark/Todorov discloses the AM system of claim 1, except for, the AM system further comprising a temperature estimation module, capable of estimating a temperature based on at least one of (i) a conductivity just before the melt pool, or (ii) a conductivity just after the melt pool, or (iii) a conductivity variation just before the melt pool, or (iv) a conductivity variation just after the melt pool as determined from the response of the eddy current sensor.
Nonetheless, Clark at [0070] discloses, “In the case of an eddy current based system… This technique would also allow the material conductivity and by implication chemistry to be evaluated.”
	In the same field of endeavor of AM systems and methods, Buller discloses methods, systems, apparatuses, and/or software that allow modeling of 3D objects with a reduced amount of design constraints (e.g., no design constraints), controlled degree of deformation, and/or a reduced degree of deformation (Buller at [0007-9]). 
 Buller discloses at [0037],  “in operation (iv) can be to control the temperature distribution profile in the volume comprising the melt pool or the vicinity of the melt pool. The use, or direct use of, in operation (iv) can (e.g., respectively) comprise estimate, or direct estimation of, a temperature distribution profile in the in the volume comprising the melt pool or the vicinity of the melt pool.”
As per MPEP2112.01:
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention, that Clark/Todorov’s AM system would be capable of estimating a temperature based on at least one of (i) a conductivity just before the melt pool, or (ii) a conductivity just after the melt pool, or (iii) a conductivity variation just before the melt pool, or (iv) a conductivity variation just after the melt pool as determined from the response of the eddy current sensor, as taught by Buller.
	One of ordinary skill would have been motivated to pursue the modification, since Buller teaches his method and apparatus produces AM object with a reduced amount of design constraints (e.g., no design constraints), controlled degree of deformation, and/or a reduced degree of deformation (Buller at [0007-9]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sparks (US 2016/0059352 A1); Directed to systems and methods for beam power level along an additive deposition path.
Herzog et al. (US 2013/0168902 A1); Directed to methods and systems for producing three-dimensional components incorporating sensors to detect component quality on melting areas produced by an energy beam.
Dunford et al. (US 2014/0182389 A1); Directed to methods and apparatus for detection and characterization of mechanical damage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./           Examiner, Art Unit 1744                                                                                                                                                                                             
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712